                                                                                      FLED
                          UNITED    STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGIl
                              Norfolk Division                                     OCT - 9 2018

WILLIAM SCOTT DAVIS,        JR.,    #84944-083,                                CLERK, US DISTRICT COURT
                                                                                     NORFOLK. VA

                    Petitioner,


V.                                                     ACTION NO. 2:17CV514

JEFF SESSIONS,
U.S. Attorney General,         et al.,

                    Respondents.



                                     FINAL    ORDER


      Petitioner      William      Scott     Davis    ("Davis"       or    "Petitioner")

originally filed a petition for a writ of habeas corpus (Case No.

2:17cv514) on September 22, 2017, while incarcerated at Piedmont

Regional     Jail    in    Farmville,      Virginia.     He       was,    at     that    time,

awaiting trial in the U.S. District Court for the Eastern District

of   North    Carolina       on    charges     related       to     cyberstalking           and

communicating threats by interstate and foreign means.                                  Davis'

Petition^ under 28 U.S.C.           § 2241,    challenges both the fact of his

pretrial     detention and the          conditions      of    that       detention.           On

February 23, 2018, Davis filed a second § 2241 Petition (Case No.

2:18cvl04) alleging substantially similar claims.

      On   March     22,    2018,     Davis    was     convicted          on    charges       of



^ And a "Supplemental Petition," filed in the same case (ECF No. 22). The court
considers both documents together to constitute his Petition.    See Erickson v.
Pardus, 551 U.S. 89, 94 (2007) (noting that pleadings from pro se parties should
be "liberally construed").
threatening communications.                He was then transferred to a federal

prison in Maryland to serve the 12-year prison term included in his
sentence.        Following his conviction, Davis sought to consolidate

both    his     habeas      cases    and   transfer   the    consolidated       case     to

Maryland.

       Both matters were referred to a United States Magistrate Judge

pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and (C) and

Rule 72 of the Rules of the United States District Court for the

Eastern District of Virginia for report and recommendation.                            The

Report and Recommendation of the Magistrate Judge filed on August

20, 2018, recommends the court grant Davis' Motions to Consolidate

{Case No. 2:17cv514, ECF No. 54; Case No. 2:18cvl04, ECF No. 16).

The Report also recommends dismissing as moot Davis'                            original

Petition and Supplemental Petition (Case No. 2:17cv514, ECF Nos. 1,

22)    and his     Petition filed in Case No.               2;18cvl04    (ECF No.       1) .

Finally, the Report recommends temndinating as moot the remaining 34

pending motions (Case No. 2:17cv514, ECF Nos. 27-28, 36-37, 40-45,

49-56,    58,    61-62,; and Case No.         2;18cvl04,     ECF Nos.    3-4,   8-9,    11-

12,    16-19,   23,   25,    27).

        By copy of the Report, each party was advised of his right to

file written objections to the findings and recommendations made by

the Magistrate Judge.               On September 11, 2 018, the court received

Petitioner's Objections to Magistrate's Report and Recommendation

(Case No.       2:17cv514,     ECF No.     73; Case No.     2:18cvl04,    ECF No.      33).

The Respondent has filed no response to the objections and the time
                                              2
for responding has now expired.

        The      court,       having        reviewed        the    record      and    examined      the

objections filed by the petitioner to the Magistrate Judge's Report

and having made ^                    novo findings with respect to the portions

objected         to,    does        hereby     adopt       and     approve     the    findings      and

recommendations               set    forth     in   the     Report      of    the    United    States

Magistrate Judge filed August 20, 2018.                             For the reasons stated in

the Report,         it is therefore ORDERED as follows:

        1.        Motion to Consolidate               {2:17cv514,       ECF No.      54)   and Motion

to Consolidate           (2:18cvl04,         ECF No.       16) are GRANTED and the Clerk is

DIRECTED t o CONSOLIDATE the                   two cases under Case No.                2:17cv514.


        2.        The    Petition           {2:17cv514,           ECF   No.    1),    Supplemental

Petition         (2:17cv514,         ECF No.    22)       and Petition        (2:18cvl04,     ECF No.

1)    are DISMISSED AS MOOT.

        3.       All remaining pending motions (ECF Nos. 27-28, 36-37, 40-

45,   49-56,      58,   61-62,       in Case No.          2:17cv514; and ECF Nos.           3-4,   8-9,

11-12,       16-19,     23,    25,    21,   in Case No.          2:18cvl04)     are TERMINATED AS

MOOT.


        4.       The case is DISMISSED without prejudice to Davis' right

to refile         in the appropriate court any claims he has under 28

U.S.C.       §   2255 related to his conviction and sentence.

        Petitioner may appeal from the judgment entered pursuant to

this Final Order by filing a written notice of appeal with the

Clerk of this court. United States Courthouse, 600 Granby Street,

Norfolk, Virginia 23510, within sixty (60)                              days from the date of
                                                      3
entry of such judgment.

        Petitioner has failed to demonstrate "a substantial showing of

the     denial    of   a   constitutional       right,"    therefore,   the   Court

declines to issue any certificate of appealability pursuant to Rule

22(b)    of the Federal Rules of Appellate Procedure.               See Miller-El

V.    Cockrell,   123 S.Ct.    1029,   1039    (2003).

        The Clerk shall mail a copy of this Final Order to petitioner

and provide an electronic copy of the Final order to counsel of

record for respondent.




                                 MARK S.      DAVIS,
                                 UNITED    STATES      DISTRICT JUDGE


Norfolk, Virginia

        ^ ,2018
